This is an appeal from a judgment based upon the verdict of a jury awarding damages in a condemnation proceeding. The parties will be referred to herein as plaintiff and defendant, as they appeared in the trial court, which is reverse to the order of their appearance here.
The plaintiff, in the exercise of the right of eminent domain, took a strip of land for road purposes running diagonally across defendant's three 40-acre tracts of land. The damage was fixed at $1,250 by the appraisers. Upon demand for jury trial a verdict was returned fixing the amount of damages at $1,165. Both parties filed motion for new trial and defendant's motion was overruled. Plaintiff's motion for new trial was sustained, unless the defendant would enter a remittitur for $165, which the defendant refused to do, whereupon a new trial was granted. Upon the second trial the jury viewed the premises, and after hearing competent evidence tending to fix the value of the damages at amounts ranging from $16.50 to $4,000, the jury returned a verdict in favor of the defendant in the sum of $800.
The sole proposition urged by the defendant here is "that the damages awarded the plaintiff in error is not commensurate for the damages to his property and homestead, and the verdict of the jury is contrary to the evidence, and contrary to law."
An examination of the record discloses that the evidence considered by the jury is sharply conflicting, but it is our conclusion that the verdict of the jury is amply and reasonably supported by the evidence. In City of Cushing v. Pote,128 Okla. 303, 304, 262 P. 1070, 1071, this court, in concluding in a condemnation case that the evidence reasonably supported the verdict of the jury, said:
"This court has often repeated the rule that, where there is any evidence reasonably tending to support the verdict of the jury, the same will not be disturbed on appeal. Midland Valley Ry. Co. v. Goble, 77 Okla. 206, 186 P. 723; Smith v. Star Mercantile Co., 54 Okla. 502, 153 P. 1188; Linkhart v. Kirkhart, 54 Okla. 699, 154 P. 645."
See, also, Denver, W.  M. Ry. Co. v. Adkinson, 28 Okla. 1,119 P. 247, and Wichita Falls  N.W. Ry. Co. v. McAlary,44 Okla. 326, 144 P. 583.
The judgment is affirmed.
OSBORN, C. J., BAYLESS, V. C. J., and BUSBY, PHELPS, CORN, GIBSON, and HURST, JJ., concur. RILEY, J., absent.